Title: To John Adams from Alleyne Fitzherbert, 3 February 1783
From: Fitzherbert, Alleyne
To: Adams, John


Hotel du Pe: Royl: Feby. 3d 1783

Mr Fitz-Herbert presents his Compliments to Mr Adams, and as he is obliged to go to Versailles tomorrow, begs leave to propose to him and the other American Ministers Plenipotentiary for the Peace to meet at his (Mr F’s) lodgings on Wednesday next at eleven o’clock for the purpose of conferring together upon the subject of the definitive treaty: however should that time or place be inconvenient to Mr Adams or either of his brother-commissioners, Mr FitzHerbert will be very happy to agree to any other.
In consequence of what Mr Adams has been so obliging as to communicate to him respecting the passports which he and his brother-commissioners have ordered to be prepared, Mr FitzHerbert purposes writing to England this afternoon to desire a like number may be expedited to him forthwith from the Admiralty.